Citation Nr: 0029482	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  94-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested as skin rash, claimed as due to undiagnosed 
illness.

2.  Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from May 1971 to April 1973, 
and from September 1990 to May 1991.  He had service in 
Southwest Asia from November 6, 1990, to April 16, 1991.

This appeal is from May 1994 and June 2000 rating decisions 
of the Department of Veterans Affairs (VA) Montgomery, 
Alabama, regional office (RO).  The former denied entitlement 
to service connection for a skin disorder on a direct basis, 
which the Board affirmed in an October 1999 decision.  The 
Board at that time remanded as an unadjudicated element of 
the claim the issue of entitlement to service connection for 
a skin rash due to an undiagnosed illness.  The June 2000 
rating decision addressed that issue, denying the claim.  The 
case is now returned to the Board.

The June 2000 rating decision also denied service connection 
for hiatal hernia.  The veteran has perfected an appeal of 
that denial, and that issue will be the subject of the remand 
herein.

In a September 2000 brief, the appellant's representative 
listed as issues in the instant appeal six issues that were 
subjects of the Board's final decision of October 1999.  The 
Board deems this to be a patent error and takes no action 
regarding those issues.


FINDING OF FACT

The appellant has two diagnosed skin diseases, folliculitis 
and tinea cruris, and no chronic disability resulting from an 
undiagnosed illness.


CONCLUSION OF LAW

The appellant does not meet the criteria for service 
connection for chronic disability manifested by skin rash due 
to undiagnosed illness.  38 U.S.C.A. § 1117 (West Supp. 
2000); 38 C.F.R. § 3.317(a)(1)(ii) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The appellant completed a medical history in May 1971 upon 
entrance into service.  It was negative for any past or 
current or skin complaint.  His entrance physical examination 
of the same date was also negative for the skin.  In August 
1971, he sought treatment for skin peeling off of his feet.  
The examiner's impression was dry skin on feet.  The 
remainder of the medical records from his first period of 
service, including the March 1973 separation examination 
report, are negative for complaints, treatment, or diagnosis 
of any skin problem.

The service medical evidence of record beginning in September 
1990 refers to the Persian Gulf, Saudi Arabia, Iraq, and 
[Operations] Desert Shield and Desert Storm as locations.  
For consistency all are reported below as Southwest Asia 
unless specific identification is material to the case or the 
context in which it occurred in the record.

Following his period of active duty, the appellant entered 
the Army Reserve.  In September 1990, the appellant was 
activated for duty in Operation Desert Shield.  Service 
medical records from his tour of duty in Southwest Asia, 
including a medical history and physical examination for 
demobilization in April 1991, are negative for complaints, 
treatment, or diagnosis of a rash or any other skin disorder.

On a Southwest Asia Demobilization/Redeployment Medical 
Evaluation the appellant reported that he received two 
injections and chemical agent prophylaxis while "in 
country."  He responded negatively to questions whether he 
had any rash, skin infection, or sores, or belief that he or 
his unit had been exposed to chemical or germ warfare.

In March 1993, the appellant was referred to a VA dermatology 
clinic because of a papular red rash on his arms and upper 
torso since his return from Southwest Asia.

The appellant completed a VA Persian Gulf Registry code sheet 
and had an examination on March 30, 1993.  He reported he was 
in Southwest Asia in a combat zone from November 1990 to 
April 1991.  He attributed his chief complaint to smoke 
exposure.  His current complaints included rash.  Nonspecific 
dermatitis was listed as a definite diagnosis.

On June 3, 1993, the appellant was seen at the Birmingham 
VAMC (BVAMC) dermatology clinic.  He reported noticing a few 
bumps on his back about four months after returning from 
Southwest Asia.  He subsequently developed a generalized rash 
with pruritus.  He worked with chemicals.  Examination 
revealed follicular based papules, some pustular, some 
healing with scab, scar, and hyperpigmentation.  The 
assessment was folliculitis.  The examiner took a pustule 
specimen to culture.

In an October 1993 statement, the appellant claimed 
entitlement to service connection for a rash that he said 
started while on active duty.  In a March 1994 statement, he 
reported he had no treatment for his skin while on active 
duty, but was treated for it at MVAMC in 1993 and at BVAMC in 
June and November 1993.

In November 1993 at the VA dermatology clinic, the appellant 
reported a rash on his trunk and arms since May 1993 that was 
mildly pruritic.  The examiner noted it was diagnosed as 
folliculitis in June 1993.  Examination revealed a few intact 
pustules plus post-inflammatory hyperpigmentation diffusely 
over the back and thighs.  The June 1993 culture grew Proteus 
mirabilis, enterobacteria SP, and coagulase negative 
staphylococcus.  The assessment was folliculitis, possibly 
gram-negative pathogen.  The examiner prescribed systemic and 
topical antibiotic therapy.

An April 1994 VA dermatology clinic record noted the same 
pruritic lesions as in November 1993, with no benefit 
obtained from the prescriptions.  The assessment was 
folliculitis, possibly mechanical versus drug eruptions.

The appellant testified at a VA hearing in May 1994.  His 
duty in Desert Storm was as a "chemical NBCNCO," ensuring 
companies were prepared to protect themselves against 
chemical or nuclear biological attack [sic].  He said the 
only health problem he had before Desert Storm was hiatal 
hernia.  He felt his problems were service connected, because 
he had none of them before Desert Storm, except hiatal 
hernia.  He offered no testimony regarding a rash or his 
skin.

The appellant testified at a VA hearing in August 1994, 
specifically addressing his claim for service connection for 
a rash.  He reported he itches and breaks out all over his 
body.  He had no problem before going to Southwest Asia.  In 
his duty he dealt with many chemicals for training purposes.  
He said that he believed wearing chemical suits with charcoal 
liners caused the skin condition, because he did not see why 
the liners could not irritate the skin.  He said he did not 
know whether he was exposed to chemicals or other 
environmental agents, but for a time he slept in his truck 
with chemical supplies such as alarm systems and radar 
meters.  He first noticed a rash about three weeks after 
arriving home.  His ex-wife noticed it first, on his back.  
He first received treatment in late 1991 or early 1992.  He 
said his last treatment had been at BVAMC in April or May of 
1994.

A private medical record of October 1994 reported treatment 
of the appellant for "jock itch," which he had had off and 
on since August.  He also had a rash over his body, which the 
appellant reported had been identified by biopsy at MVAMC as 
some folliculitis.  Examination showed a rash on the inner 
thighs consistent with "jock itch," and some areas of 
folliculitis on the torso.  The impression was jock itch and 
folliculitis.

On a November 1994 follow-up visit to the VA dermatology 
clinic, the appellant complained of the same pruritic lesions 
as were seen on the April 1994 visit.  A biopsy taken last 
visit was said to show ruptured folliculitis with yeast forms 
in the follicular infundibulum, possibly Pityrosporum 
folliculitis.  Examination showed multiple 
erythematous/hyperpigmented papules scattered over the trunk, 
arms and legs, a few pustules, and excoriations.  The 
impression was folliculitis.

On May 1995 VA dermatology follow-up, the examiner noted that 
biopsy had shown folliculitis with increased yeast forms.  
Examination showed multiple follicular pustules.  The 
assessment was folliculitis.  When seen in October 1995, 
primarily for orthopedic complaints, the examiner noted 
chronic skin problems diagnosed as folliculitis at BVAMC; 
examination revealed a few, scattered, follicular-type 
dermatological condition with a slightly tender cystic area 
on a buttock.

There is no medical evidence of record pertaining to the skin 
that post-dates October 1995.


II.  Analysis

The records provides no notice of evidence that is not of 
record, 38 U.S.C.A. § 5103(a) (West 1991), or of a need for 
further development of the facts in this case prior to 
appellate review.  38 U.S.C.A. § 5107 as amended, The Floyd 
D. Spence National Defense Authorization Act for FY 2001, 
Title XVI, Subtitle B, § 1611, Pub. L. 106-398 (October 30, 
2000).

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2000).

Statute authorizes the Secretary of Veterans Affairs to 
compensate any Persian Gulf veteran suffering from chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of ten 
percent or more within a presumptive period, as determined by 
the Secretary, following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117 (West Supp. 2000).

Regulation implementing the statute provides, in pertinent 
part:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:
  (i) Became manifest either during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
  (ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.

38 C.F.R. § 3.317 (2000).

The evidence above shows the appellant has two diagnosed skin 
disorders, folliculitis and jock itch.  Jock itch is a common 
term for tinea cruris, Dorland's Illustrated Medical 
Dictionary 1724 (27th ed. 1988), i.e., it is a known clinical 
diagnosis.  This evidence is credible, probative of the fact 
that the appellant does not have any skin rash or other 
disorder that cannot be attributed to a known clinical 
diagnosis.  Significantly, the several clinical diagnoses of 
record are of greater probative value than is the March 1993 
diagnosis of nonspecific dermatitis.

No additional discussion will transform the appellant's 
diagnosed folliculitis and tinea cruris into disability due 
to undiagnosed illness.  The preponderance of the evidence is 
against the appellant's claim.  The appellant is not entitled 
to service connection for disability due to undiagnosed 
illness.  38 U.S.C.A. § 1117 (West Supp. 2000); 38 C.F.R. 
§ 3.317(a)(1)(ii) (2000).


ORDER

Service connection for chronic disability manifested by skin 
rash, claimed as due to undiagnosed illness, is denied.



REMAND

The appellant has perfected an appeal from the denial of 
service connection for a hiatal hernia.  He requested a 
hearing before a traveling member of the Board of Veterans' 
Appeals in his August 18, 2000, substantive appeal.  In 
another statement of the same date, he requested a hearing 
before a local VA hearing officer.

The veteran has a right to a hearing in connection with his 
claim at any time, 38 C.F.R. § 3.103(c) (2000).  The veteran 
or his representative may request a hearing before the Board 
when filing the substantive appeal or thereafter.  38 C.F.R. 
§ 20.703 (2000).  That hearing may be before a member of the 
Board at a local VA facility, or by videoconference.  
38 C.F.R. § 20.700 (2000).

Accordingly, the case is REMANDED for the following action:

Clarify with the appellate before whom he 
wishes a hearing and schedule the hearing 
in accordance with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 6 -


